Klein, P. J.,
Charles Wright, Esq., was appointed guardian of the estates of Gladys Reed and Laura Elizabeth Reed, also known as Laura Reed, by decree of this court, dated May 12,1950.
By petition annexed thereto Charles Wright and Agnes Reed Leonard, mother of the minors, as co-petitioners, stated that the minors presently reside with their mother and - their stepfather, Arthur Leonard, in Warren, Ohio, and that the mother, Agnes *505Reed Leonard, has been appointed guardian of their persons and their estates by the Probate Court of Trumbull County, Ohio, on March 15, 1951. They accordingly state that it will be to the best interest of the minors to transfer their estates to the guardian appointed in the jurisdiction where the minors now reside, in accordance with the provisions of section 1121 of the Fiduciaries Act of April 18, 1949, P. L. 512.
Section 1121 provides as follows:
“Award to Foreign Guardian When Minor Becomes a Nonresident — When the minor for whose estate a guardian has been appointed by the court is or becomes a non-resident of the Commonwealth, the Court, upon satisfactory proof that it will be for the best interests of the minor and that no rights of a resident of the Commonwealth will be adversely affected and that removal of the property will not conflict with any limitations upon the right of the minor to such property, may direct the locally appointed guardian to transfer the assets of the minor within his control to a duly qualified guardian or guardians in the jurisdiction where the minor resides.”
It appearing from the facts and circumstances of this case, as set forth in the petition, that the best interests of the minors will be served by the transfer of the fund in the manner requested, and that no rights of any resident of this Commonwealth will be adversely affected by the transfer, and that the removal of the estates presently accounted for will not conflict with any limitations upon the rights of the minors to such property, the prayer of petitioner will be granted and the estates in the possession of the present guardian will be awarded to the duly qualified guardian of the minors in the jurisdiction where the minors reside.
*506By decree of the present auditing judge, dated May 16, 1952, Charles Wright was discharged from his office as guardian, conditioned upon the transfer and delivery of the assets of the minors’ estates, in accordance with this adjudication.
The balance of principal, composed of cash, is:
$936.10
Deduct additional credit requested in Mr. Schmidt’s appearance slip, 15.00
Leaving $921.10
From which there is awarded to G. Hayward Reid, Esq., claim for legal services, as requested in his appearance slip, which is stated to have been approved by Agnes Reed Leonard, mother of the minors and guardian of their estates in Ohio, 75.00
Leaving $846.10
which, together with any income or interest on deposits, is awarded to Agnes Reed Leonard, guardian in Trumbull County, State of Ohio, of the estates of Gladys Reed and Laura Elizabeth Reed, also known as Laura Reed, in accordance with the provisions of section 1121 of the Fiduciaries Act of 1949.
Agnes Reed Leonard is directed to submit to this court proof that the estates herein awarded to her, as guardian in Ohio, have been included by her in the inventory returned to the court of her appointment in Ohio, as required by the certificate of her appointment in that jurisdiction.
Leave is granted to the accountant to make all transfers and assignments necessary to effect distribution in accordance with this adjudication.
And now, June 19, 1952, the account is confirmed nisi.